DETAILED ACTION
This is a non-final Office action in response to the RCE filed 09/13/2021.

Status of Claims
Claims 1-3, 5, 6, 8, 11, 12, and 16-18 are pending;
Claims 1, 2, 5, 6, 8, 12, and 16-18 are currently amended; claims 3 and 11 were previously presented; claims 4, 7, 9, 10, and 13-15 have been cancelled;
Claims 1-3, 5, 6, 8, 11, 12, and 16-18 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 09/13/2021 has been entered.


Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "curvature of the upper retention portion of the plurality of roller member cages" (claim 1, lines 46 and 47) must be shown or the feature(s) cancelled from the claim(s). No new matter should be entered.
As best understood, the upper retention portion (14b) of each of the plurality of roller member cages (12) is partially shown in a cross-sectional view, which cross-sectional view is partially blocked by the respective one of the roller members (8b).  It is not known as to what the blocked region of each upper retention portion (14b) looks like.  In other words, it is not known as to whether the blocked region of each upper retention portion (14b) is straight or curved.  See annotation below.  Moreover, the specification does not disclose as to what the upper retention portions (14b) are shaped.  Therefore, the Examiner is not able to determine as to whether or not each upper retention portion (14b) has a "curvature" as claimed.  It is requested that the applicant clearly point out where the claimed "curvature" is and explain why that particular region defines a "curvature" as claimed.

[AltContent: textbox (The roller member (8b) blocks the cross-sectional view of the upper retention portion (14b).  Therefore, it cannot be determined as to whether the claimed "curvature" exists, since it is unknown as to whether the blocked region of the upper retention portion (14b) is straight or curved.)]
[AltContent: arrow]
    PNG
    media_image1.png
    267
    285
    media_image1.png
    Greyscale
[AltContent: arrow]
[AltContent: arrow]


[AltContent: textbox (Annotation of Selected Portion of Figure 4 of Present Application)]


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informality:
Claim 1, line 29, "with respect the" appears to be --with respect to the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8, 11, 12, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it is recited in lines 45-47, "wherein ends of the upwardly bent end portions of the upper rail extend upwardly corresponding to and along a curvature of the upper retention portion of the plurality of roller member cages and the 
Claims 2, 3, 5, 6, 8, 11, 12, and 16-18 are rejected as being dependent from a rejected claim.




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 6, 8, 11, 12, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is recited in lines 36 and 37, "wherein the end stop is outwardly positioned from the upper rail and is bent outward and downward."  Note that, as recited in lines 32 and 33, the "end stop… is arranged in extension of a corresponding one of the downwardly bent end portions of the lower rail."  Moreover, as shown in Figure 5, the "end stop" (30) appears to be outwardly positioned from the  lower rail (2) instead.  The applicant is advised to clarify the instant limitations in lines 36 and 37.  Appropriate correction is required.
Regarding claim 1, it is recited in lines 45-47, "wherein ends of the upwardly bent end portions of the upper rail extend upwardly corresponding to and along a curvature of the upper retention portion of the plurality of roller member cages and the plurality of roller members retained therein."  As best understood, the upper retention portion (14b) of each of the plurality of roller member cages (12) is partially shown in a cross-sectional view, which cross-sectional view is partially blocked by the respective 
Regarding claim 1, it is recited in lines 45-47, "wherein ends of the upwardly bent end portions of the upper rail extend upwardly corresponding to and along a curvature of the upper retention portion of the plurality of roller member cages and the plurality of roller members retained therein."  Based on the limitations in lines 41-44, it appears that each of the "plurality of roller member cages" includes an upper retention portion.  In other words, claim 1 recites a plurality of upper retention portions.  As such, it is not clear as to which particular one of the upper retention portions the limitation "the upper retention portion" in line 46 refers to.  Also, it is not clear as to which specific structure (i.e., the "upper retention portion" or the "plurality of roller member cages") the limitation "therein" in line 47 refers to.  Appropriate correction is required.
Regarding claim 5, it is recited in lines 3 and 4, "via steps being formed in a vertical direction for each of the upwardly bent outer profile portions."  As shown in Figure 1, there is only one step (10a) for each of the "upwardly bent outer profile 
Regarding claim 6, it is recited in lines 2-4, "each of the planar support faces extends from an axis of symmetry of the seat rail pair radially outward to a respective one of the upwardly bent profile portions."  Note that claim 1 recites "each of the upwardly bent end portions of the upper rail defines a planar support face" in lines 24 and 25.  In other words, the "planar support face" (46) is a structural part of the respective one of the "upwardly bent profile portions" (44).  Therefore, it is not clear as to how "each of the planar support faces extends… radially outward to a respective one of the upwardly bent profile portions."  For example, A comprises B and C.  It makes no sense to state that B extends to A, since A comprises B.  It should be B extends to C.  Appropriate correction is required.
Regarding claim 11, the limitation "the planar support face" (claim 11, lines 1 and 2) is indefinite.  Note that claim 1 recites "each of the upwardly bent end portions of the upper rail defines a planar support face" in lines 24 and 25.  In other words, claim 1 recites a plurality of planar support faces.  Therefore, it is not clear as to which particular one of the plurality of planar support faces the limitation "the planar support face" (claim 11, lines 1 and 2) refers to.  Appropriate correction is required.
Claims 2, 3, 8, 12, and 16-18 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 12, and 16-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jähner et al. (US 9,132,750 B2), hereinafter Jähner, in view of Yamada et al. (US 7,503,614 B2), hereinafter Yamada, Thuleau et al. (FR 2 996 182 A1)1, hereinafter Thuleau, Krebs (WO 2011/154080 A1)2, and Yoshida et al. (US 2012/0006963 A1), hereinafter Yoshida.
Regarding claim 1, Jähner discloses a seat rail pair (3, fig 2) for a vehicle seat (1, fig 4), the seat rail pair comprising: a lower rail (5, fig 2); an upper rail (8, fig 2) displaceably guided relative to the lower rail in a longitudinal direction (col 2, lines 56-59), wherein the upper rail and the lower rail mutually engage with each other (see Figure 2), wherein the lower rail has a substantially C-shaped profile (31, 321, 322, fig 


    PNG
    media_image2.png
    401
    735
    media_image2.png
    Greyscale




[AltContent: textbox (161 – Cutting Edges)][AltContent: connector][AltContent: connector]






[AltContent: textbox (82 – Downwardly Bent Outer Profile Portion)][AltContent: connector][AltContent: textbox (81 – Substantially Planar Base)]
[AltContent: connector][AltContent: textbox (344 – Second Upper Roller Member Raceway)]
    PNG
    media_image3.png
    442
    489
    media_image3.png
    Greyscale

[AltContent: textbox (343 – First Upper Roller Member Raceway)][AltContent: connector]
[AltContent: connector][AltContent: textbox (33 – Downwardly Bent End Portion)]
[AltContent: connector][AltContent: textbox (101 – Upper Portion)][AltContent: connector]
[AltContent: connector][AltContent: textbox (88 – Transition Region)][AltContent: textbox (86 – Stop Element)]
[AltContent: textbox (83 – Upwardly Bent End Portion )][AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: textbox (322 – Upwardly Bent Second Outer Profile Portion)][AltContent: textbox (321 – Upwardly Bent First Outer Profile Portion)][AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: textbox (102 – Lower Portion)][AltContent: connector][AltContent: textbox (85 – Planar Support Face)]
[AltContent: textbox (342 – Second Lower Roller Member Raceway)][AltContent: textbox (341 – First Lower Roller Member Raceway)]
[AltContent: textbox (31 – Substantially Planar Base)]
[AltContent: textbox (36 – End Stop)][AltContent: textbox (87– Bending Radius)]

[AltContent: textbox (Note: Some structures are only annotated once due to symmetry of the seat rail pair (3).)]


Jähner does not disclose the seat rail pair, (1) wherein the end stop is arranged in extension of a corresponding one of the downwardly bent end portions of the lower rail; (2) wherein the end stop is outwardly positioned from the upper rail and is bent outward and downward; (3) wherein the two cutting edges are each located above and 
With respect to missing limitations (1) above, Yamada teaches a seat rail pair (11, 12, fig 6) comprising: a lower rail (11, fig 6); an upper rail (12, fig 6) displaceably guided relative to the lower rail in a longitudinal direction (col 4, lines 5-8); wherein longitudinal displaceability of the upper rail relative to the lower rail is limited (col 4, lines 37-44) via a cooperation of an end stop (11g1, fig 6) which is arranged in extension of a corresponding one of downwardly bent end portions (11g, fig 6) of the lower rail with a stop element (12b1, fig 6) which is arranged in a transition region between a substantially U-shaped profile (12a, 12b, fig 6) of the upper rail and an upwardly bent end portion (12d, 12e, fig 6) of the upper rail.

    PNG
    media_image4.png
    441
    546
    media_image4.png
    Greyscale










In re Japikse, 86 USPQ 70.
Jähner, as modified by Yamada as discussed above, does not explicitly teach the missing limitations (2) above, i.e., wherein the end stop is outwardly positioned from the upper rail and is bent outward and downward.
Thuleau teaches a seat rail pair (10, fig 1) for a vehicle seat (1, fig 1), the seat rail pair comprising: a lower rail (11, fig 2); an upper rail (12, fig 2) displaceably guided relative to the lower rail in a longitudinal direction (translation, lines 80-82), wherein longitudinal displaceability of the upper rail relative to the lower rail is limited via cooperation of an end stop (1131, fig 4) which is arranged in extension of a downwardly end portion (113, fig 4) of the lower rail with a stop element (1243, fig 3, also see Figure 6) arranged in the upper rail, wherein the end stop is outwardly positioned from the upper rail and is bent outward and downward (see Figures 4-6).

    PNG
    media_image5.png
    400
    546
    media_image5.png
    Greyscale









Thuleau is analogous art because it is at least from the same field of endeavor, i.e., seat rails.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the end stop (Jähner: 36, fig 2, see annotation, as modified by, Yamada: 11g1, fig 6) bent outward and downward (Thuleau: 1131, fig 4) from the downwardly bent outer portion (Jähner: 33, fig 2, see annotation; Yamada: 11g, fig 6) of the lower rail (Jähner: 5, fig 2; Yamada: 11, fig 6), so that the end stop is outwardly positioned from the upper rail (Thuleau: see Figure 4), as taught by Thuleau.  The motivation would have been to accommodate the outwardly and downwardly extending shape of the transition region between the substantially U-shaped profile of the upper rail and the corresponding one of the upwardly bent end portions of the upper rail to avoid interference between the end stop and the transition region.  Moreover, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Krebs teaches a seat rail pair (1, fig 11) for a vehicle seat (3, fig 11), the seat rail pair comprising: a lower rail (5, fig 5); an upper rail (8, fig 5) displaceably guided relative to the lower rail in a longitudinal direction (translation, lines 377-380); and a locking element (12, fig 5) adapted to be vertically displaced with respect to the upper and lower rails and extending into the upper rail (see Figure 5), wherein the upper rail has two cutting edges (84, 85, fig 5, see annotation) formed therein to limit downward movement of the locking element (see Figure 5), and the two cutting edges are each located above and outside a respective bending radius (82, fig 5) of the upper rail.

    PNG
    media_image6.png
    315
    329
    media_image6.png
    Greyscale



[AltContent: textbox (84 – Cutting Edge)][AltContent: connector][AltContent: textbox (85 – Cutting Edge)][AltContent: connector]





Krebs is analogous art because it is at least from the same field of endeavor, i.e., seat rails.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to arrange the two cutting edges (Jähner: 161, In re Rose, 105 USPQ 237 (CCPA 1955).
Jähner, as modified by Yamada, Thuleau, and Krebs as discussed above, does not explicitly teach the missing limitations (4) above, i.e., wherein ends of the upwardly bent end portions of the upper rail extend upwardly corresponding to and along a curvature of the upper retention of the plurality of roller member cages and the plurality of roller members retained therein.
Yoshida teaches a seat rail pair (10, fig 2) for a vehicle seat (S, fig 1), the seat rail pair comprising: a lower rail (30, fig 2); an upper rail (20, fig 2) displaceably guided relative to the lower rail in a longitudinal direction (see Figure 1, see paragraph 0025, lines 1 and 2), wherein the upper rail has a substantially U-shaped profile (21, 22, fig 4) and upwardly bent end portions (23, 24, fig 4); a plurality of roller members (41, 42, fig 4) arranged between the upper rail and the lower rail (see Figure 4); and a plurality of roller member cages (40, fig 4), wherein each of the plurality of roller members is retained in one of an upper retention portion (40a, fig 4, see annotation) of a corresponding one of the plurality of roller member cages and a lower retention portion 

    PNG
    media_image7.png
    548
    576
    media_image7.png
    Greyscale



[AltContent: connector][AltContent: textbox (40a – Upper Portion)]


[AltContent: connector]

[AltContent: textbox (40b – Lower Portion)]


Yoshida is analogous art because it is at least from the same field of endeavor, i.e., seat rails.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to reconfigure the upwardly bent end portions (Jähner: 83, fig 2, see annotation) of the upper rail (Jähner: 8, fig 2), the plurality of roller member cages (Jähner: 10, fig 2), and the plurality of roller members (Jähner: 9, fig 2), such that the ends (Yoshida: 24, fig 4) of the upwardly bent end portions of the upper rail extend upwardly corresponding to and along a curvature of the 
Regarding claim 2, wherein the substantially shaped C-shaped profile of the lower rail has a substantially planar base (Jähner: 31, fig 2, see annotation), wherein the first outer profile portion and the second outer profile portion of the substantially C-shaped profile of the lower rail are upwardly bent outer profile portions (Jähner: 321, 322, fig 2, see annotation), wherein the substantially planar base has a plurality of sides each adjoined by a respective one of the upwardly bent outer profile portions (Jähner: see Figure 2), wherein each of the upwardly bent outer profile portions merges, opposite the base, into a respective one of the downwardly bent end portions (Jähner: see Figure 2).
Regarding claim 3, wherein the upwardly bent end portions of the upper rail are guided in a space defined between the upwardly bent outer profile portions of the lower rail (Jähner: see Figure 2).
Regarding claim 5, Jähner, as modified by Yamada, Thuleau, Krebs, and Yoshida with respect to claim 1, does not teach the seat rail pair, wherein the upwardly bent outer profile portions are arranged so as to be raised in regions of the first and second lower roller member raceways relative to the base via steps being formed in a vertical direction for each of the upwardly bent outer profile portions.


    PNG
    media_image8.png
    384
    613
    media_image8.png
    Greyscale





[AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (111a – First Lower Roller Member Raceway)][AltContent: textbox (112a – Second Lower Roller Member Raceway)][AltContent: textbox (111b – Step)]

[AltContent: textbox (112b – Step)]


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide steps (Thuleau: 111b, 112b, fig 4, see annotation) between the substantially planar base (Jähner: 31, fig 2, see annotation) and the upwardly bent outer profile portions (Jähner: 321, 322, fig 2, see 
Regarding claim 6, wherein each of the planar support faces extends from an axis of symmetry of the seat rail pair radially outward to a respective one of the upwardly bent profile portions (Jähner: see Figure 2).
Regarding claim 12, wherein the locking plate is adapted to be vertically displaced between a position that locks the upper rail to the lower rail and a position that unlocks the upper rail with respect to the lower rail (Jähner: col 3, lines 5-9, col 4, lines 66 and 67, col 5, lines 1-14).
Regarding claim 16, wherein the locking plate continuously extends in an uninterrupted fashion through a hollow space created by the upper rail (Jähner: see Figures 2 and 3).
Regarding claim 17, wherein the locking plate abuts the downwardly bent end portions of the lower rail (Jähner: see Figures 1 and 2).
Regarding claim 18, wherein the locking plate extends parallel a planar base (Jähner: 81, fig 2, see annotation) of the upper rail (Jähner: see Figures 2, 3, and 5).




Claims 8 and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jähner et al. (US 9,132,750 B2), hereinafter Jähner, in view of Yamada et al. (US 7,503,614 B2), hereinafter Yamada, Thuleau et al.       (FR 2 996 182 A1), hereinafter Thuleau, Krebs (WO 2011/154080 A1), Yoshida et al. (US 2012/0006963 A1), hereinafter Yoshida, and Angermann et al.                       (DE 100 39 511 A1)3, hereinafter Angermann.
Regarding claim 8, Jähner, as modified by Yamada, Thuleau, Krebs, and Yoshida with respect to claim 1, teaches the seat rail pair, wherein each of the planar support faces is positioned at an angle (Jähner: see Figure 2), with respect to a base (Jähner: 31, fig 2, see annotation) of the lower rail, the base being part of the substantially C-shaped profile (Jähner: see Figure 2).
Jähner, as modified by Yamada, Thuleau, Krebs, and Yoshida with respect to claim 1, does not explicitly teach the seat rail pair, wherein the angel is in a range from 15° to 25°. 
Angermann teaches a seat rail pair (3, 4, fig 1) comprising: a lower rail (3, fig 1); an upper rail (4, fig 1) with upwardly bent end portions (28, 30, 32, 34, 36, fig 1), wherein each of the upwardly bent end portions defines a planar support face (28a, fig 1, see annotation), wherein each of the planar support faces is positioned at an angle of inclination (α, fig 1), with respect to a base (11, fig 1) of the lower rail, the base being part of a substantially C-shaped profile (see Figure 1), wherein the angle of inclination can be set between 0° and 45° (translation, paragraph 0021, lines 1-7).


    PNG
    media_image9.png
    787
    917
    media_image9.png
    Greyscale




[AltContent: connector]
[AltContent: textbox (28a– Planar Support Face)]


Angermann is analogous art because it is at least from the same field of endeavor, i.e., seat rails.  Since Angermann teaches that the angle of inclination (Angermann: α, fig 1) of the support face (Angermann: 28a, fig 1, see annotation) with respect to the base (Angermann: 11, fig 1) can be set between 0° and 45° (Angermann: translation, paragraph 0021, lines 1-7), it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the angle of each planar support face (Jähner: 85, fig 2, see annotation) with respect to the base (Jähner: 31, fig 2, see annotation) in a range from 15° to 25°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The motivation would have been to provide a suitable range for the angle of inclination for enhanced performance of the seat rail pair.  Therefore, it would have been obvious to modify the combination of Jähner, Yamada, Thuleau, Krebs, and Yoshida, based on the teaching of Angermann, to obtain the invention as specified in claim 8.
Regarding claim 11, Jähner, as modified by Yamada, Thuleau, Krebs, and Yoshida with respect to claim 1, teaches the seat rail pair, wherein the planar support face is oriented with respect to a notional circular path about a center point of an outer bend of the substantially U-shaped profile of the of the upper rail (Jähner: see Figure 2).
[AltContent: connector]
[AltContent: textbox (Notional Circular Path)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: textbox (Center Point of Outer Bend)]

    PNG
    media_image3.png
    442
    489
    media_image3.png
    Greyscale

[AltContent: textbox (Radius)][AltContent: arrow]
[AltContent: connector][AltContent: connector]

[AltContent: textbox (Tangent Line at Specific Angle of Inclination )][AltContent: connector]

[AltContent: textbox (Contact Point between Roller Member and Planar Support Face)][AltContent: arrow][AltContent: connector]
[AltContent: connector]
[AltContent: textbox (85 – Planar Support Face)]


Jähner, as modified by Yamada, Thuleau, Krebs, and Yoshida with respect to claim 1, does not explicitly teach the seat rail pair, wherein the planar support face is oriented tangentially with respect to a notional circular path about a center point of an outer bend of the substantially U-shaped profile of the of the upper rail.


Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to set the angle of each planar support face (Jähner: 85, fig 2, see annotation) with respect to the base (Jähner: 31, fig 2, see annotation) at a specific value, such that each planar support face is oriented tangentially with respect to a notional circular path about a center point of an outer bend of the substantially U-shaped profile (Jähner: 81, 82, fig 2, see annotation) of the of the upper rail (Jähner: 8, fig 2), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The motivation would have been to provide a suitable value for the angle of inclination for enhanced performance of the seat rail pair.  Therefore, it would have been obvious to modify the combination of Jähner, Yamada, Thuleau, Krebs, and Yoshida, based on the teaching of Angermann, to obtain the invention as specified in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Thuleau, having a machine translation, was attached to the Office action mailed 05/13/2021.
        
        2 A copy of Krebs, having a machine translation, was attached to the Office action mailed 05/13/2021.
        3 A machine translation of Angermann was attached to the Office action mailed 01/13/2020.